Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites parts needed by the vehicle. It is unclear if these are referring to the parts introduced in claim 1 or if other parts are being introduced.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2020/0140028 (“Wells”) in view of USPGPub No. 2017/0277179 (“Bhageria”).
Regarding claim 1, Wells discloses a vehicle manufacturing method (paras. [0001] & [0002]) comprising: assembling together a chassis, accelerator system, steering system, braking system, computer, and wheels to create a partially fabricating a vehicle (fig. 1, paras. [0015]-[0017] & [0024], wherein while the braking system are not explicitly stated, one of skill in the art will appreciate that the braking system is assembled in order to autonomously drive the vehicle from station to station and to stop the vehicle if an object enters the virtual bumper). 
Wells further discloses providing a control system (14) in communication with the computer of the partially fabricated vehicle (figs. 4-5, paras. [0019], [0020] & [0026]) wherein the control system comprises: one or more sensors (fig. 4, paras. [0019]-[0020] & [0023]-[0024]); and a gateway configured to interface inputs from the one or more sensors with the vehicle (paras. [0020] & [0026]).
Wells further discloses sensing surroundings of the vehicle by the control system and accessing by the control system the steering system of the vehicle to steer the vehicle based on the sensed surroundings (paras. [0022]-[0023] & [0026] & [0027]); and communicating by the control system information pertaining to further vehicle assembly steps for use in manufacturing substation (paras. [0027], [0030] & [0031]).
Wells further discloses identifying flawed vehicle builds (para. [0028]); taking the flawed vehicle builds out of the assembly line (para. [0028], i.e. moving vehicle to repair area); and permitting other vehicles in the assembly line to continue along the assembly line to one or more of the plurality of additional assembly line fabrication steps without assembly line stoppages (figs. 5-7, paras. [0026]-[0043], wherein repairing one vehicle does not stop operation of other sensor skids 14). The coordination server of Wells is explicitly taught to have an algorithm that enables dynamic allocation of vehicles so that, unlike the conveyor system, the routing process is flexible and allows real-time re-routing and adjusting for all vehicles on the assembly line in order to maximize efficiency (para. [0032]). Specifically, Wells teaches a routing algorithm that, for each vehicle, determines available work stations and picks a target work station or buffer area out of the available work station (para. [0027]). Wells teaches that since each vehicle has its own sensor skid, the guidance system can use real-time, dynamic job displacing by using factors such as the amount of cars in work station queues, i.e. each vehicle is independently guided through the work stations (paras. [0032]-[0039]). For example, vehicles may send service requests to multiple work stations, and the algorithm will determine which station each vehicle should go to in order to maximize efficiency (paras. [0042] & [0043]). After a work area, the controller performs quality checks, and, if the task performed does not pass the quality checks the vehicle controller receives directions to a repair area (steps 118 & 122 of fig. 5A, para. [0028]). As such, since the algorithm is dynamic, one of skill in the art will understand that if a vehicle does not pass the checks at step 118 and is sent to a repair area, that all other vehicles on the assembly line will not be stopped but will still receive available and target work stations. 
Wells further discloses the control system is integrated with a vehicle tracking system (para. [0023], i.e. cameras are configured to determine location of the vehicle).
Claim 1 further recites providing a coded manifest of specific parts for the partially fabricated vehicle; scanning the manifest. Wells teaches that during the process, a vehicle sends service requests to workstations in order for the controller/algorithm to determine the next coded. The examiner is taking official notice that it is well known in manufacturing arts to provide parts with a specific code. Thus, it would be obvious and predictable to provide each specific part with a unique code.  
Wells fails to explicitly teach automatically providing one of the one or more manufacturing substations with the parts according to the scanned manifest or self-driving the vehicle to a parts warehouse for part installation based on the scanned manifest. However, this would have been obvious in view of Bhageria.
Bhageria is directed to automatically supplying parts to an assembly line (Abstract, paras. [0001] & [0003]). Bhageria teaches that after identifying a specific item that is needed at an assembly line station, a controller sends an automated vehicle to retrieve the specific item from a storage location, and the vehicle automatically transports the specific item to the assembly location (figs. 2 & 4, paras. [0020] & [0021]). 
In this case, Wells is directed to an assembly method wherein a vehicle to be assembled communicates with a control system to determine what assembly station to automatically move to in order to have specific parts installed thereon. However, Wells is silent as to the logistics of how assembly stations are provided with parts to install on vehicles. Bhageria teaches a method of providing assembly stations with specifically identified parts. Bhageria teaches that after a specific part is determined to be installed, a transport vehicle automatically retrieves and transports the specific item to the assembly location. Since the vehicle communicates electronically with a controller/server, it would be predictable and obvious to modify the control system to communicate with a transport vehicle in order to automatically transport the specific parts needed by the vehicle to appropriate assembly substations/locations. 
Regarding claim 4, Wells further teaches at least one of the one or more sensors is a visual management guide sensor configured to follow a pre-determined path along the assembly line (paras. [0023] & [0027], i.e. cameras determine location of vehicle on a predetermined assembly route).
Regarding claim 5, Wells further teaches the control system is integrated with a vehicle tracking system (para. [0023], i.e. cameras are configured to determine location of the vehicle). Wells also teaches tracking the location and identification of vehicles on the assembly line and parts needed by the vehicle for vehicle fabrication completion (paras. [0027] & [0040]-[0042], wherein the substations that specific vehicles are at, and parts required for each vehicle, are tracked in order for the algorithm to determine what substation a specific vehicle should go to).
Regarding claim 6, Wells further teaches at least one of the one or more sensors is a pedestrian safety scanner (para. [0024]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. as applied to claim 1 above, and further in view of US Patent No. 10,336,384 (“Nordbruch”) and Robert Lockard, Top 10 Benefits of Great Inventory Management, Inventory System Software Blog, https://inventorysystemsoftware.wordpress.com/2011/05/02/top-10-benefits-inventory-management/, Published on May 2, 2011 (“Lockard”).
Regarding claim 2, Wells further discloses completing fabrication steps to create a completed vehicle (para. [0031]). Wells fails to explicitly teach self-guiding the vehicle to a delivery buffering area; and self-guiding the completed vehicle through one or more delivery steps. These two steps do not have to happen in order because steps in a method claim can be interpreted in any order unless the claim logically requires a certain order of steps. These steps would have been obvious in view of Nordbruch. 
Similarly to Wells, Nordbruch is directed to driving a vehicle autonomously within a manufacturing system such as an assembly line (col. 1 lines 59-61, col. 3 lines 11-23). Nordbruch teaches that when autonomous vehicles reach the end of the assembly line, the vehicles self-drive to testing facilities and then to a parking area (fig. 3, col. 2 line 63 – col. 3 line 10, col. 3 lines 24-32, col. 7 lines 17-42). This allows the vehicle to be tested to see if the vehicle drives and/or parks correctly, and, saves resources and time (col. 2 line 67 – col. 3 line 10 & col. 3 lines 21-23). 

Given the above modification, autonomously driving to the testing facilities reads on self-guiding the completed vehicle through one or more delivery steps, and, autonomously parking at the parking lot reads on self-guiding the vehicle to a delivery buffering area.
Wells et al. fails to explicitly teach compensating for fluctuations in supply of manufactured vehicles by monitoring supply of vehicles in the buffering area. However, this would have been obvious in view of Lockard.
	Lockard teaches that there are many benefits to a business in keeping accurate, up-to-date inventory numbers (pages 1-2, wherein all references to Lockard refer to the document submitted herewith). For example, managing inventory helps prevent shortages or having too much inventory, allows for accurate planning based on demand, and allows for smarter decisions about when to produce/order more inventory, etc. (pages 1-2). 
	In this case, Wells et al. teaches assembling vehicles and self-driving them to a parking area. Lockard teaches that there are many benefits to keeping track of inventory as detailed above. Since Wells et al. teaches a server in communication with vehicles, there would be a reasonable expectation of success of being able to track and manage vehicles in the parking lot. Thus, it would be obvious to monitor and manage the amount of inventory in the parking lot in order to prevent shortages or having too much inventory, and, making smarter decisions about when to produce more inventory, which read on the limitation of compensating for fluctuations in supply of manufactured vehicles. 

Response to Arguments
Applicant's arguments filed January 14, 2021 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues that Bhageria fails to teach delivering parts associated with a specific vehicle to an assembly line. Applicant further argues that the rejection fails to link a coded manifest of specific parts for a specific vehicle to automatically supplying those parts to the assembly line stations.
The examiner acknowledges that Bhageria does not teach supplying parts associated with a vehicle. Bhageria is generally directed to supplying identified/specific parts to an assembly line. When combining this teaching with the method of Wells, which is directed to building cars, the natural logical result is that the parts will be associated with a vehicle.
The examiner further believes the rejection links specific parts for a specific vehicle to automatically supplying those parts. A brief summary of the rejection is the following: 
(1) Wells teaches a specific vehicle requests specific parts from a control system so the control system to determine what substation the specific vehicle should go to (since Wells is directed to automatically guiding vehicles in an assembly line, Wells is silent as to the logistics of how assembly line stations are supplied with parts); 
(2) Bhageria teaches a method of automatically supplying assembly line stations with identified parts; 
(3) it would be obvious and predictable to modify the control system of Wells to, in addition to guiding vehicles to substations, to also automatically supply the requested parts to the substations as taught by Bhageria.
As detailed above, the control system uses the requested parts of specific vehicles to automatically supply those parts to the assembly line.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”